DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 11-29-21 is acknowledged.
Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11-29-21.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR101770118 in view of Jeon et al. (KR10-0296229) and Tsuji et al. (2017/0291377).
	Regarding claim 1, KR101770118 discloses an apparatus for laminating fibers for direct manufacturing of a preform, the apparatus supplying reinforced fibers to a table and laminating the reinforced fibers thereon, so as to manufacture a fiber preform by laminating the reinforced fibers on the table, the apparatus comprising:
	A reinforced fiber supply robot configured to supply a predetermined length of a plurality of reinforced fibers 31, 41, on which a thermoplastic resin is coated;
	Wherein the reinforced fiber supply robot comprises:

	A plurality of supply rollers 35, 45 configured to transfer the reinforced fibers, drawn from the plurality of reels, to the table to supply the reinforced fibers thereto;
	A cutter 50 configured to cut the reinforced fibers, supplied through the plurality of supply rollers, into a predetermined length (see abstract, fig. 1).
	KR101770118 does not teach at least one or more edge fixing robots configured to press and fix an end of the reinforced fibers drawn from the reinforced fiber supply robot to the table while the reinforced fibers are adhered as the thermoplastic resin is melted, and a compression roller configured to press the end of the reinforced fibers, cut by the cutter, to the table. However, Jeon et al. teaches transport units 320, 330 for supplying a composite mat composed of a thermoplastic resin fiber and a reinforced fiber, and a heating-compression roller 370 for heating and compressing the composite mat (see abstract, fig. 1-3, claims 1-2). It would have been obvious to one of ordinary skill in the art to modify KR101770118 with the teaching of Jeon et al. in order to facilitate laminating reinforced fibers. Tsuji et al. teaches a suction table 16 for providing a suction force to keep the position of a placed reinforced fiber bundle 4 (see para 53 and fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KR101770118 with the teaching of Tsuji et al. in order to keep the position of the reinforced fiber on the table.
	Regarding claim 2, KR101770118 discloses wherein in the reinforced fiber supply robot, a predetermined number of the plurality of reels 30, 40 are installed on a same axis to form a reel unit, and the reel unit is provided in plurality at positions spaced apart from each other, with axes of the reel units being disposed parallel to each other (fig. 1).

	Regarding claim 4, KR101770118 as modified by Jeon et al. teaches wherein the cutter is installed between the supply roller through which the reinforced fibers finally pass among the plurality of supply rollers, and the compression roller.
	Regarding claim 5, KR101770118 does not teach wherein a number of the cutter is equal to a number of the plurality of reinforced fibers, so as to cut each of the reinforced fibers independently from each other. However, mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
	Regarding claim 6, KR1017701118 discloses wherein the cutter 50 is formed to have a width sufficient to cover all the plurality of reinforced fibers 31, 41, so as to cut the plurality of reinforced fibers at the same time (see fig. 1).
	Regarding claim 7, Jeon et al. teaches the compression roller 370 presses all the reinforced fibers, drawn from the plurality of reels, to the table at the same time.
	Regarding claim 8, the limitation “heating means” invokes 112(f). The specification describes that the heating means is for example a heat wire. Jeon et al. teaches wherein the compression roller 370 comprises a heater 360, which is an equivalent structure of a heat wire (see fig. 3).
Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 9, the limitation “heating means” invokes 112(f). The specification describes that the .
	Claims 11-12 are allowable for depending from claim 9.
	Regarding claim 10, the prior art does not teach wherein the edge fixing robot comprises a pressing part which presses the cut end of the reinforced fibers at an end portion of the robot arm, having a plurality of links and joints, to the table.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522. The examiner can normally be reached 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/X.H.L/Examiner, Art Unit 1742  

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742